330 S.W.3d 511 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
John TILLMAN, Defendant/Appellant.
No. ED 94013.
Missouri Court of Appeals, Eastern District, Division Three.
November 16, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 28, 2010.
Application for Transfer Denied March 1, 2011.
Gwenda R. Robinson, St. Louis, MO, for Defendant/Appellant.
Shaun J. MacKelprang, Terrence M. Messonnier, Jefferson City, MO, for Plaintiff/Respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
John Tillman appeals from the trial court's judgment and sentence entered upon a jury verdict finding him guilty of first-degree murder and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its broad discretion in determining the qualifications of prospective jurors, Catlett v. Illinois Cent. Gulf R.R. Co., 793 S.W.2d 351, 353 (Mo.banc 1990), nor did it err, plain or otherwise, in submitting the self-defense instruction, State v. Westfall, 75 S.W.3d 278, 280 (Mo.banc 2002) (instructional error); State v. Reed, 243 S.W.3d 538, 540 (Mo.App. E.D.2008) (plain error). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).